Citation Nr: 0207031	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  01-08 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to a service-connected 
right foot drop disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969 and is the recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon. 

During his November 2001 VA Travel Board hearing, the veteran 
raised the issue of entitlement to a total disability 
evaluation on account of individual unemployability due to 
service-connected disabilities (TDIU).  This issue has not 
been addressed by the RO to date and is referred back for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  Recent evidence of record reflects that the veteran's 
PTSD results in significant occupational impairment and 
severe social impairment.

3.  The veteran's current low back disorder is etiologically 
related to, and has been aggravated by, his service-connected 
right foot drop disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2001); 66 Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

2.  A low back disorder was aggravated by the veteran's 
service-connected right foot drop disability, and service 
connection is warranted on that basis.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001); 66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to its duty to assist 
a claimant with facts pertinent to his/her claim and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that the VA 
cannot assist in the development of a claim that is not well 
grounded.  The veteran was notified of these provisions in a 
September 2001 Statement of the Case.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099- 2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  On August 29, 2001, the final regulations 
implementing the VCAA were published in the Federal Register.  
The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

The Board is satisfied that all facts pertinent to the 
veteran's claims have been fully developed.  The RO has 
obtained relevant medical records, as the veteran has 
indicated treatment at VA facilities.  In addition, the RO 
has provided the veteran with VA examinations and a personal 
hearing, and he has submitted lay statements on his behalf, 
as well as treatment records from his private physician.  
Therefore, after examining the record, the Board finds that 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims have been 
undertaken, and no further assistance is required.  38 
U.S.C.A. § 5103A (West Supp. 2001).

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in the September 
2001 Statement of the Case.  See 38 U.S.C.A. § 5103 (West 
1991 & Supp. 2001).  Specifically, the RO set forth the 
applicable regulations and indicated the types of factual 
scenarios in which the veteran's claims would be granted.

II.  Entitlement to an increased evaluation for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).

In this case, the RO initially granted service connection for 
PTSD in a July 1997 rating decision on the basis of combat 
wounds sustained during service and the diagnosis of PTSD 
contained in a July 1997 VA examination report.  A 10 percent 
evaluation was assigned, effective from March 1995.

The veteran underwent a VA PTSD examination in June 2000, 
during which he complained of intrusive recollections of 
Vietnam trauma.  Upon examination, the veteran was well-
groomed and had a level stare.  No signs of a psychosis were 
noted, and the veteran's thoughts were clear, logical, and 
sequential.  He was alert and oriented and appeared to be in 
"good reality contact."  Cognitive functioning appeared 
intact, and the veteran denied suicidal and homicidal 
ideation.  However, he suffered signs of hypervigilance when 
discussing Vietnam trauma.  He further reported that he was 
working at the United States Post Office but stated that he 
was "very sensitive when others attempt to criticize him or 
confront him about a potential wrong."  He also reported 
that, except for two longtime friends, his social circle was 
very limited.  

The examiner further noted that the veteran described 
"significant and serious" PTSD symptoms, including 
nightmares of Vietnam triggered by interpersonal stress at 
work, intrusive recollections triggered by loud sounds, 
avoidance of combat movies and contact with weapons, 
significant rage and anger, "a startle response to a loud 
crack," poor concentration at times, hypervigilance, 
avoidance of situations that might arouse recollections, a 
restricted affect, and a sense of a foreshortened future.  
The diagnosis was PTSD, with a Global Assessment of 
Functioning (GAF) score of 57 assigned.  The examiner noted 
that the veteran had moderate vocational and social 
impairment but also indicated that his PTSD symptoms were 
"relatively severe" and that he was to be commended "for 
coping with them sufficiently to hold his job."  

Additionally, the claims file includes a June 2000 Vet Center 
therapy report.  This therapist noted that the veteran had 
"extreme difficulty" with intimacy issues, severe 
interpersonal isolation, and essentially no social life.  
Apparently, he had refused to take an upper level position at 
work due to "his reluctance of being responsible for anyone 
. . . due to the fear that somehow, anyone under his command 
might be hurt or die."  Other reported symptoms included a 
pronounced startle response, chronic hyperactivity, 
continuous watchfulness and suspiciousness, a tendency toward 
severe anger and depressive reactions, a chronic sleep 
disorder, difficulty with temper control, avoidance of 
crowds, and being on "alert status" in public.  In the 
therapist's opinion, the veteran's symptoms were "chronic 
and in the moderate to severe range" and "much higher than 
his current rating of 10%."

Subsequently, in the appealed July 2000 rating decision, the 
RO increased the veteran's evaluation for PTSD to 30 percent, 
effective from March 2000 (the date of his current claim).  
This evaluation has since remained in effect and is at issue 
in this case.

During his November 2001 VA Travel Board hearing, the veteran 
stated that he was still working for the United States Postal 
Service.  However, his testimony was largely focused on his 
service connection claim.

The veteran's PTSD has been evaluated as 30 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  This 
evaluation contemplates symptoms indicative of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss. 

A 50 percent evaluation is warranted in cases of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing effective work and social relationships. 

In order to obtain a 70 percent disability rating, the 
veteran's symptoms would need to approximate a showing of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); or an inability to establish and maintain effective 
relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; a persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

In the present case, the June 2000 VA PTSD examination 
revealed a picture of a moderate to severe disability, with 
symptoms including nightmares, intrusive recollections, 
significant rage and anger, poor concentration at times, 
hypervigilance, avoidance of situations that might arouse 
recollections, a restricted affect, and an exaggerated 
startle response. The examiner also seemed to suggest a 
degree of surprise that the veteran had been able to maintain 
employment despite his PTSD symptoms.

The June 2000 Vet Center therapy report strongly suggests 
that the veteran's symptoms are better described as severe 
than as moderate in degree, although the term "moderate to 
severe" was used.  Specific symptoms indicated here include 
severe interpersonal isolation, a pronounced startle 
response, a tendency toward severe anger, and extreme 
difficulty with intimacy issues.  

The Board is aware that the criteria of Diagnostic Code 9411 
do not include specific words like "moderate" or "severe," 
but the Board finds that the degree of the veteran's 
disability resembles at least the criteria for a 50 percent 
evaluation because of a restricted affect, mood disturbances, 
and difficulty in establishing social relationships.  
However, the Board also notes that the veteran's social 
impairment goes beyond mere "difficulty"; he has been shown 
to be almost completely socially isolated and inclined to 
avoid situations that might trigger unpleasant recollections.  
Indeed, the Board finds that the veteran is unable to 
establish and maintain effective relationships.  This finding 
can provide a basis for a 70 percent evaluation under 
Diagnostic Code 9411.  

That having been noted, the Board observes that the fact that 
the veteran continues to be employed by the United States 
Post Office reflects that his PTSD is not productive of total 
social and occupational impairment, and the criteria for a 
100 percent evaluation are therefore not met.  Rather, his 
disability picture falls somewhere between that contemplated 
by a 50 percent evaluation and the criteria for a 70 percent 
evaluation, and the June 2000 Vet Center report suggests that 
the criteria for a 70 percent evaluation may be more 
reflective of the veteran's overall disability.  As such, 
after resolving all doubt in the veteran's favor, the Board 
concludes that a 70 percent evaluation is appropriate for his 
service-connected PTSD.  To that extent, the appeal is 
granted.

Finally, as indicated above, the Board has based its decision 
in this case upon the applicable provisions of the VA's 
Schedule for Rating Disabilities.  The veteran has submitted 
no evidence showing that his service-connected PTSD has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As indicated above, the veteran 
remains employed with the United States Postal Service.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2001), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

III.  Entitlement to service connection for a low back 
disorder
 
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  Also, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001). 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2001).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Both the veteran's service medical records and his VA 
examination reports dated immediately subsequent to service 
are negative for any low back symptomatology.  The first 
evidence of such symptomatology is a January 1997 x-ray 
report, which indicates possibly abnormal sacroiliac joint.  
Subsequent x-rays from the same month were negative for 
abnormalities.  

In an August 1999 private record, the examining doctor noted 
that the veteran had no spinal disease of recent onset and 
that his spinal pain "is a direct result" of his service-
connected sciatic nerve injury.

The veteran underwent a VA spine examination in April 2000, 
which revealed lumbosacral pain with some sciatic radiation 
on the right.  The examiner noted that "this was not a 
problem in service" and that it most likely represented 
"the usual early degenerative changes in the lumbosacral 
junction and disc."  As to the question of whether this pain 
was related to the injury to the right sciatic nerve, the 
examiner noted that "although these two conditions both 
exist, that there is not convincing evidence of relationship 
of his back pain and his right sciatic pain to his peripheral 
nerve injury in the right thigh."  It is not entirely clear 
from this report whether the examiner had an opportunity to 
review the claims file, as he did not cite to specific 
evidence in rendering his conclusion.

In a July 2000 statement, a second private doctor noted that, 
after reviewing the veteran's lumbar spine x-rays and 
computed tomography (CT) scan reports, "your back pain is 
most likely due to mild degenerative changes that are beneath 
the resolution of the imaging tests that you had" and that 
"the chances are quite high that your right leg weakness and 
its affect (sic) upon your walking gait has contributed to 
this back pain via asymmetric forces applied through your 
lumbar spine with walking and probably with standing as 
well."  

The veteran underwent a second VA spine examination in July 
2001, with the same examiner who conducted the April 2000 
examination.  This examiner reviewed the claims file but 
again found no reason to conclude that the veteran's 
lumbosacral spine disorder was directly related to his 
service-connected nerve injuries to the lower extremities.  
This examiner commented that, for such a relationship to 
exist, there would have to be far more gait abnormality than 
present on examination and evidence of steppage gait or 
"some other situation" which would upset the lumbosacral 
joint.  

In August 2001, the private doctor who provided an opinion in 
August 1999 offered a second statement, in which he opined 
that the veteran's current low back symptoms were "clearly 
related" to his right sciatic nerve injury, as x-rays and a 
CT scan had identified no other cause for his pain.

In this case, there is a clear difference of opinion among 
the veteran's examiners as to whether his service-connected 
right foot drop has had a causal effect on his current low 
back disorder.  Two different private doctors, both of whom 
have reviewed recent radiological studies, have determined 
that such a relationship exists, while a VA doctor, who 
examined the veteran twice and reviewed the claims file, has 
indicated that such a relationship does not exist.

It is incumbent upon the Board to weigh these doctors' 
opinions so as to determine their relative weight, and the 
Board may favor the opinion of one competent medical expert 
over that of another so long as an adequate statement of 
reasons and bases is provided.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board acknowledges that, in the 
context of a direct service connection claim, the VA 
examiner's opinion might be found to have more weight because 
it was based on a claims file review.  In this case, however, 
where the more relevant question is whether a service-
connected disorder is producing aggravation of another 
disorder, the current findings, based on a contemporaneous 
examination, are of paramount importance.  As such, the Board 
does not conclude that the VA examiner's opinion is of 
greater probative value just because he reviewed the claims 
file.

Rather, each of the doctors' opinions has been based largely 
on a current examination and a determination of whether the 
examination findings indicate aggravation of a low back 
disorder due to the veteran's service-connected neurological 
disorder.  The Board finds no basis for challenging the 
credibility of any of these doctors or for determining that 
one particular doctor might have more expertise as to 
neurological or musculoskeletal disorders than another.  As 
such, the Board is compelled to conclude that these doctors' 
opinions are of essentially equal probative value and that 
the positive and negative evidence regarding the merits of 
the veteran's claim is in relative equipoise.

The sort of factual scenario indicated in this case is 
addressed by the provisions of 38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2001).  Under this section, the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  After resolving all such doubt in the veteran's 
favor, the Board concludes that the medical evidence of 
record supports the finding that his service-connected right 
foot drop disability has aggravated his low back disorder.  
Therefore, service connection is warranted for this disorder.


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 

Entitlement to service connection for a low back disorder is 
granted.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

